DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on 25 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 30 Sep 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 Oct 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
"s ame" should read “same” ([0039]);
"angl e" and "t ilted" should read “angle” and “tilted” ([0067]); and
“measurement angles                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            ϕ
                                        
                                        
                                            2
                                        
                                    
                                
                            ” should read “measurement angles                                 
                                    
                                        
                                            ϕ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            ϕ
                                        
                                        
                                            2
                                        
                                    
                                
                            ” ([0068]).
Appropriate correction is required.

Claim Objections
Claims 1-4 and 6 are objected to because of the following informalities:  
“a second ceramic” should read “a second ceramic substrate” (claim 1);
“the first ultrasonic piezoelectric” should read “the first ultrasonic piezoelectric transducer” (claim 1);
“less than 90” should read “less than 90°” (claim 1);
“second substrate” should read “second ceramic substrate” (claim 4); and
“a body of a user” should read “the body of a user” (claim 6).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 2 recites the limitation “a signal control system … configured to evaluate the electrical output signals to determine at least one of a location of a blood vessel within a body of a user, a measurement angle for the blood vessel, and a velocity of blood within the blood vessel”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0035] In one embodiment, the signal processor 34 is configured to evaluate the electrical signals from the piezoelectric receiver 10 b to determine the radial velocity of the blood based on the Doppler Effect. For example, the received signal 40 has a Doppler shift due to the movement of the blood cells. The signal processor is configured to determine the Doppler shift of the received signal and to calculate a radial velocity of the blood as a function of the Doppler shift. The signal processor may be configured to determine the radial velocity of the blood from the Doppler shift in any suitable manner known in the art.
For purposes of the examination, examiner will interpret “signal control system” as a processor configured to evaluate electrical output signals based on Doppler effect or equivalents thereof.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the second main surface is angled with respect to the first main surface of the first ceramic substrate”. The antecedent basis for “the second main surface” is unclear. It is unclear whether “the second main surface” is referring to “a planar second main surface” of the first ceramic substrate or “a planar second main surface” of the second ceramic substrate. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the second main surface of the first ceramic substrate is angled with respect to the first main surface of the first ceramic substrate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Erkamp et al. (US PG Pub No. 2010/0076315) - hereinafter referred to as Erkamp - in view of Culjat et al. (Culjat et al. (2010). A review of tissue substitutes for ultrasound imaging. Ultrasound in Med. & Biol., Vol. 36, No. 6, pp. 861–873. Doi: 10.1016/j.ultrasmedbio.2010.02.012.) - hereinafter referred to as Culjat, as evidenced by Associated Ceramics (“Steatite Ceramic - Crystalline Magnesium Silicate.” Associated Ceramics, https://www.associatedceramics.com/steatite.php.).
Regarding claims 1 and 8, Erkamp discloses a system for detecting blood velocity in a blood vessel (at least Fig. 1-3 and [0015]: detect flow of blood) comprising:
a first substrate (acoustic coupling layer 34) having a planar first main surface (Fig. 1, 3: side of acoustic coupling layer 34 in contact with transmitters 26) and a planar second main surface (Fig. 1,3: side of acoustic coupling layer 34 at lower/second surface 42); and
a first ultrasonic piezoelectric transducer (transmitters 26 of piezoelectric modules 24) arranged on the first main surface of the first substrate (Fig. 1, 3: transmitters 26 in contact with acoustic coupling layer 34); and
a second (acoustic coupling layer 34) having a planar first main surface (Fig. 1, 3: side of acoustic coupling layer 34 in contact with receivers 28) and a planar second main surface (Fig. 1,3: side of acoustic coupling layer 34 at lower/second surface 42); and
a second ultrasonic piezoelectric transducer (receivers 28 of piezoelectric modules 2) arranged on the first main surface of the second substrate (Fig. 1, 3: receivers 28 in contact with acoustic coupling layer 34),
wherein the first main surface of the first substrate lies substantially in a first plane (Fig. 1, 3: side of acoustic coupling layer 34 in contact with transmitters 26) and the second main surface of the first substrate lies substantially in a second plane (Fig. 1,3: side of acoustic coupling layer 34 at lower/second surface 42),
wherein the first main surface of the second substrate lies substantially in the first plane (Fig. 1, 3: side of acoustic coupling layer 34 in contact with receivers 28) and the second main surface of the second substrate lies substantially in a third plane (Fig. 1,3: side of acoustic coupling layer 34 at lower/second surface 42),
wherein the second main surface of the second substrate (Fig. 1,3: side of acoustic coupling layer 34 at lower/second surface 42) is angled with respect to the first main surface of the second substrate such that the second ultrasonic piezoelectric has an angle of incidence with respect to the third plane that is greater than 0 deg and less than 90 deg (Fig. 1,3: transmitter 26 at an angle between 0 and 90 deg relative to lower/second surface 42), and
wherein the first ultrasonic piezoelectric transducer is configured as an ultrasonic transmitter (transmitter 26 of piezoelectric module 24), and the second ultrasonic piezoelectric transducer is configured as an ultrasonic receiver (receiver 28 of piezoelectric module 24).
	Erkamp does not explicitly disclose:
the first substrate and the second substrate are each formed of steatite ceramic.
	Culjat, however, discloses:
a substrate formed of magnesium silicate (pg. 864-865: magnesium silicate-based tissue substitutes).
	It is noted that as evidenced by Associated Ceramics, steatite ceramic is a crystalline form of magnesium silicate. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erkamp’s substrate to include Culjat’s ceramic substrate. The motivation for the combination would have been to allow “temperature stability (stable from 0 to 100 deg C), resistance to microbial invasion and the ability to reform”, as taught by Culjat (pg. 864-865: magnesium silicate-based tissue substitutes), in coupling an ultrasound transducer to a subject for an ultrasound exam. 
Regarding claims 2-3, Erkamp in view of Culjat discloses all limitations of claim 1, as discussed above, and Erkamp further discloses:
a signal control system (CPR unit 52) electrically connected to the second ultrasonic piezoelectric transducer (receivers 28 of piezoelectric modules 24) and configured to receive electrical output signals from the second ultrasonic piezoelectric transducer (Fig. 2 and [0027]: CPR unit 52 processes signals from receivers 28),
wherein the signal control system is configured to evaluate the electrical output signals from the second ultrasonic piezoelectric transducer to process the electrical output signals to determine at least one of a location of a blood vessel within a body of a user, a measurement angle for the blood vessel, and a velocity of blood within the blood vessel (Fig. 2 and [0027]: CPR unit 52 processes signals from receivers 28 to measure blood flow) (claims 2-3); and
wherein the signal control system is configured to process the electrical output signals based a Doppler Effect (Fig. 2 and [0027]: CPR unit 52 processes signals from receivers 28 to measure blood flow; [0015]: ultrasound assembly 10 includes Doppler effect based ultrasound sensor) (claim 3).
Regarding claims 4-7, Erkamp in view of Culjat discloses all limitations of claim 2, as discussed above, and Erkamp further discloses:
wherein the first substrate, the first ultrasonic piezoelectric transducer, the second substrate and the second ultrasonic piezoelectric transducer are incorporated into a housing (ultrasound assembly 10; Fig. 1-3: acoustic coupling layer 34, transmitter 26, receiver 28 bounded by top surface 40 and lower surface 42 of ultrasound assembly 10) (claims 4-7);
wherein the housing is a handheld portable housing (Fig. 3 and [0021]: ultrasound assembly without adhesive layer to facilitate manual handling) (claim 5);
wherein the housing is incorporated into a wearable article which is configured to be worn on a body of the user (Fig. 1, 3 and [0015]-[0016]: ultrasound assembly directly contact with skin 18 of patient 14) (claims 6-7); and
wherein the first ultrasonic piezoelectric transducer (transmitters 26 of piezoelectric module 24) comprises a distributed transducer (Fig. 2: transmitters 26 of a plurality of piezoelectric module 24) (claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raju et al. (US PG Pub No. 2012/0184854) discloses at least angled and distributed transducers (Fig. 2-4, 5B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793